People v Dudley (2017 NY Slip Op 04856)





People v Dudley


2017 NY Slip Op 04856


Decided on June 14, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
JEFFREY A. COHEN, JJ.


2014-09679
 (Ind. No. 214/12)

[*1]The People of the State of New York, respondent, 
vCharles Dudley, appellant.


Lynn W. L. Fahey, New York, NY (Tammy E. Linn of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Danielle M. O'Boyle of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Holder, J.), rendered October 6, 2014, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that he was deprived of a fair trial due to improper remarks made by the trial court to prospective jurors during voir dire (see CPL 470.05[2]; People v Cunningham, 119 AD3d 601). Contrary to the defendant's contention, the court's alleged misconduct did not constitute a mode of proceedings error exempting him from the rules of preservation (see People v Brown, 7 NY3d 880, 881; People v Cunningham, 119 AD3d at 601-602; People v Casanova, 62 AD3d 88, 91-92; People v McDuffie, 270 AD2d 362). In any event, the court's remarks to the prospective jurors, while inappropriate, did not deprive the defendant of a fair trial (see People v Mason, 132 AD3d 777, 779; People v Daniel, 37 AD3d 731, 732; People v Alston, 225 AD2d 453, 454).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., LEVENTHAL, AUSTIN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court